tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date number release date date ro taxpayer_identification_number a b uil tax_year s ended date person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886-a name of taxpayer schedule no or exhibit explanation of items year period ended a date issues - the proposed revocation is based on the organization not providing any records that were requested for examination facts - we have tried to contact the organization date and date regarding our request to examine your organization’s books_and_records for the year s indicated above we have received no replies law - internal_revenue_code sec_6001 notice or regulations requiring records statements and special returns states in part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title code sec_7602 examination of books and witnesses states in part the following for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry sec_1_6033-2 of the income_tax regulations provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of your tax-exempt status government's position - since we are unable to contact the organization and idrs shows that the organization was previously revoked we are proposing revocation taxpayer’s position - unknown the taxpayer has not responded conclusion - based on the organization’s refusal to respond and provide us the records we have requested we are proposing revocation of the organization’s exempt status under sec_501 of the internal_revenue_code effective date department of the treasury - internal_revenue_service form 886-a page of explanation of items schedule no or exhibit form 886-a name of taxpayer a year period ended date the proposed effective date of the revocation is date the organization will not continue to qualify for tax exemption under sec_501 department of the treasury - internal_revenue_service form 886-a page of
